536 So.2d 380 (1989)
The STATE of Florida, Appellant,
v.
Robert VICKERY, Appellee.
No. 88-1502.
District Court of Appeal of Florida, Third District.
January 3, 1989.
Robert A. Butterworth, Atty. Gen., and Susan O. Hugentugler, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender, and N. Joseph Durant, Jr., Asst. Public Defender, for appellee.
Before BARKDULL, HUBBART and JORGENSON, JJ.
PER CURIAM.
The state contends, and we agree, that the trial court erred in imposing a downward departure sentence without offering either oral or written reasons for its departure. See Florida Rule of Criminal Procedure 3.701(d)(11). We, therefore, reverse and remand with directions to resentence the defendant within the guidelines or to impose a departure sentence accompanied by written reasons for the departure. State v. McDavid, 532 So.2d 1125 (Fla. 3d DCA 1988); Daughtry v. State, 521 So.2d 208 (Fla. 2d DCA), rev. denied, 528 So.2d 1181 (Fla. 1988).
REVERSED AND REMANDED WITH DIRECTIONS.